DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John McGlew (#31903) on 05/20/2022.
The application has been amended as follows: 
Claim 19, Ln. 1 has replaced “wherein data, especially ventilation” with --wherein data comprising ventilation--
Claim 23, Ln. 1 has replaced “wherein data, especially ventilation” with --wherein data comprising ventilation--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art is McCormick (U.S Publication No. 2016/0058967 A1) and  and Orchard (U.S Patent No. 4,454,893 A) and Pfeiffer (U.S Patent No. 6,158,430 A1) and Chalvignae (U.S Publication No. 2012/0085348 A1).
McCormick discloses a valve module for a ventilation system for ventilating a patient, the valve module comprising: a tube interface (expiratory connection 26/64, see Fig. 1, 3 and Paragraphs 0013, 0020) for fluid-tight connection to a counter-tube interface of an exhalation end of a ventilation tube element (see Paragraph 0020, the expiratory connection connects to an expiratory limb of the breathing circuit; also see 32 in Fig. 1);  a device interface for fluid-tight connection to a counter-device interface of an exhalation port of a ventilator of the ventilation system (see Fig. 2, expiratory port 58 is a device interface which interfaces with interface of expiratory inlet 72 of host device 44; also see Fig. 1 and Paragraph 0012, an exemplary host device may be a ventilator 14 or an anesthesia ventilator 16, and thus expiratory inlet 72 of the host device is an expiratory port of the ventilator), wherein the tube interface and the device interface are fluid-communicatingly connected by a module space (channels of 62/60, see Fig. 2), wherein: the device interface comprises an exhalation valve section (expiratory valve 60, see Fig. 3 and Paragraph 0020) for at least partially providing an exhalation flow of exhaled air with an exhalation pressure (see Fig. 2; see Paragraph 0022, the expiratory valve 60 is held open to allow fluid flow when the patient transfer device interfaces with the host device), the exhaled air arriving from the tube interface and flowing through the module space (see Abstract and Paragraph 0022, exhalation flow can flow through the valve and thus passes the tube interface and module space).
However, the device of McCormick is silent regarding wherein the exhalation valve section includes a pressure-limiting element comprising a control section and a control element, wherein a control fluid with a control pressure is admitted to the control element; the control section is functionally connected to the control element and the exhalation pressure of the exhaled air is admitted to the control section; and the pressure-limiting element is positioned, depending on the control pressure of the control fluid in the control element and depending on the exhalation pressure of the exhaled air, at least into a flow position, in which the pressure-limiting element releases the exhalation flow through the exhalation valve section, and into a blocking position, in which the pressure-limiting element blocks the exhalation flow through the exhalation valve section.
The exhalation valve section of McCormick comprises a ball valve 76 which is not moved into a flow position based on the exhalation pressure or control pressure of a control fluid of a control element to allow release of exhalation flow. Instead, the ball valve of McCormick is biased open when the transfer device 42 is connected to the host device 44 and thus is not dependent on the exhalation flow or on a control fluid in a control section. McCormick does disclose that a PEEP valve 87 may be included which can allow for release of exhalation flow through the valve section or for blocking of exhalation flow through the PEEP (see Fig. 3 and Paragraph 0024). However, this PEEP valve is not disposed in the exhalation valve section/device interface as required by the claims and does not allow or inhibit exhalation flow through the exhalation valve section based on a control fluid and an exhalation pressure. In the instant application, the control section can either block fluid flow into the fluid section to force the exhalatory flow to the device interface (Fig. 1), or can allow it to be vented and thus prevents the exhalatory flow from going through the device interface (Fig. 2). In contrast, the PEEP of McCormick does not limit exhalation flow through the device interface, but may vent some exhalation flow through the device interface. Orchard teaches a PEEP exhalation valve that can block or allow passage of exhalation gases onto a connected device or tubing (through connector 26). However, Orchard requires an external gas pressure applied to the valve to oppose the exhalation gas flow (see Fig. 1, where incoming gas line 22 applies the counter pressure to keep diaphragm 40 blocking the exhalation pathway). In contrast, the device of instant applicant does not require such an external gas line (see Figs. 1-2). As such, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the PEEP valve of McCormick with a diaphragm valve such as that taught by Orchard, as it would require including additional gas sources and would require arbitrary shifting of the valve to be at the device interface of McCormick in order to meet the limitations.
Similar arguments can be made for independent claims 8, 11, 16, 17 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785